        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 1 of 20




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
HAPCO,                                         :
                             Plaintiff,        :
                                               :
       v.                                      : Case Number
                                               : 20-3300-CMR
CITY OF PHILADELPHIA, et al.,                  :
                     Defendants.               :
                                               :
                                               :


                                   [PROPOSED] ORDER

       AND NOW, this ____day of _____________, 2020, upon consideration of Defendants

City of Philadelphia and the Honorable James Kenney’s Motion to Dismiss, and Plaintiff’s

Response in Opposition thereto, it is hereby ORDERED that the Motion is GRANTED and the

Complaint is dismissed with prejudice.


                                           ___________________________________
                                                                             J.
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 2 of 20




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
HAPCO,                                         :
                             Plaintiff,        :
                                               :
       v.                                      : Case Number
                                               : 20-3300-CMR
CITY OF PHILADELPHIA, et al.,                  :
                     Defendants.               :
                                               :
                                               :

                          DEFENDANTS’ MOTION TO DISMISS

       Defendants, the City of Philadelphia and the Honorable James Kenney, file this Motion

to Dismiss Plaintiff’s Complaint under Rule 12(b)(6). The Court should grant the motion for the

reasons more fully explained in the accompanying memorandum.

       WHEREFORE, the City respectfully requests that this Court grant the Motion and

dismiss the Complaint with prejudice under Rule 12(b)(6).

                                     Respectfully submitted,

                                     CITY OF PHILADELPHIA LAW DEPARTMENT
                                     MARCEL S. PRATT, CITY SOLICITOR


Dated: August 28, 2020                      /s/ Eleanor N. Ewing
                                            ELEANOR N. EWING (PA ID No. 28226)
                                            Chief Deputy City Solicitor
                                            BENJAMIN H. FIELD (PA ID No. 204569)
                                            Divisional Deputy City Solicitor
                                            LYDIA FURST (PA ID No. 307450)
                                            Deputy City Solicitor
                                            MICHAEL PFAUTZ (PA ID No. 325323)
                                            Assistant City Solicitor
                                            Affirmative & Special Litigation
                                            CITY OF PHILADELPHIA LAW DEPARTMENT
                                            1515 Arch Street, 15th Floor
                                            Philadelphia, PA 19102
                                            Phone: (215) 683-5014
                                            Counsel for Defendants
      Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 3 of 20




                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    :
HAPCO,                              :
                      Plaintiff,    :
                                    :
     v.                             : Case Number
                                    : 20-3300-CMR
CITY OF PHILADELPHIA, et al.,       :
                     Defendants.    :
                                    :
                                    :


                DEFENDANTS’ MEMORANDUM OF LAW
   IN SUPPORT OF THEIR MOTION TO DISMISS PLAINTIFF’S COMPLAINT
           Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 4 of 20


I.        INTRODUCTION

          In the midst of a devastating global pandemic and an ongoing eviction and housing crisis,

Philadelphia’s City Council passed several modest provisions designed to help tenants remain in

their properties in the immediate future. Plaintiff HAPCO alleges these provisions are

unconstitutional, claiming they are not reasonable, rational, or necessary to preventing evictions

and protecting public health, that they take private property but lack a public purpose, and that

they conflict with state law. But HAPCO’s constitutional claims about impaired contracts, due

process, and takings are doomed by the fact that the City’s actions were modest, temporary, and

aimed at protecting tenants throughout the City from eviction and the spread of a deadly disease.

HAPCO’s state law argument was rejected over half a century ago by the Pennsylvania Supreme

Court. As a result, HAPCO’s Amended Complaint should be dismissed with prejudice.

II.       FACTUAL BACKGROUND1

          A.     The COVID-19 Pandemic Is Exacerbating Philadelphia’s Housing Crisis

          Philadelphia renters have long faced financial struggles. Am. Compl. (ECF 21) ¶ 9.

Philadelphia is one of the poorest cites in the nation, and City Council found that roughly half of

the City’s population rents housing. See, e.g., Am. Compl., Ex. A at 3 ¶¶ 9-10. City Council

also found that roughly half of renters struggle to pay rent, and Philadelphia has one of the

highest levels of evictions among large cities. See id. at 3 ¶¶ 11-12; see also Am. Compl ¶¶ 5, 9.

          The COVID-19 pandemic has exacerbated this crisis, wreaking “serious and

unprecedented economic damage throughout the United States” and “result[ing] in the loss of

more than 100,000 American lives.” Am. Compl. ¶ 24. In response to the COVID-19 pandemic,

Pennsylvania Governor Tom Wolf and Philadelphia Mayor James Kenney issued a number of

executive orders recognizing the deadly impact of the disease and ordering precautions to


1
    For purposes of this Motion to Dismiss only, the City takes the facts as pleaded to be true.


                                                   1
         Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 5 of 20


minimize its spread. See Am. Compl., Ex. A at 2 ¶¶ 1, 3-5. Within a few weeks, schools and

businesses—the vast majority of which were small businesses—were ordered closed and

residents were told to remain in their homes except for essential travel.2 Whether because of the

disease itself, heightened caretaking responsibilities, or closure-related layoffs, over 100,000

Philadelphians have since filed for unemployment. See Am. Compl., Ex. A at 4 ¶ 14.

       Early on in the pandemic, Pennsylvania Courts, Governor Wolf, and Congress all saw it

necessary to restrict evictions. The Pennsylvania Supreme Court, which has authority over the

courts of the Commonwealth, closed court eviction proceedings until May 11, 2020. Am. Compl.

¶ 27. On May 7, 2020, Governor Wolf signed an executive order staying foreclosure and eviction

notice requirements for 60 days, thereby tolling the ability to commence the timelines necessary

for the initiation of foreclosure and eviction proceedings until July 10, 2020. Id. ¶¶ 26, 28. On

July 9, the Governor extended his moratorium through August 31, 2020. Id. ¶ 30. On July 13,

2020, the President Judges of the Philadelphia Court of Common Pleas and Philadelphia

Municipal Court announced that already filed eviction cases would not be heard before

September 3, 2020, and any newly filed cases would not be heard before November 16, 2020.3

       In addition, the federal CARES Act provided for up to a year of forbearance, without

additional late fees or interest, for federally backed mortgages but also imposed a 120-day

eviction moratorium for landlords with such mortgages or who participate in federal housing

programs. See 15 U.S.C. §§ 9056(b), 9057(c)-(d), 9058(a)-(b). That moratorium expired on July

2
  See, e.g., Press Release, Governor Wolf Announces Closure of Pennsylvania Schools (Mar. 13,
2020), available at ECF 28-2 at 16; Mayor James F. Kenney & Thomas H. Farley, Health
Comm’r, City of Phila., Emergency Order Temporarily Prohibiting Operation of Non-Essential
Businesses to Prevent the Spread of 2019 Novel Coronavirus (COVID-19) (Mar. 17, 2020),
available at ECF 28-2 at 21; Am. Compl., Ex. A at 2 ¶ 6. The Court may consider public
records on a 12(b)(6) motion. See Part III, infra (citing Pension Ben. Guar. Corp. v. White
Consol. Indus., Inc., 998 F.2d 1192, 1196-97 (3d Cir. 1993)).
3
 See President Judge Admin. Order No. 48 of 2020, In re: Reopening of Philadelphia Municipal
Court Civil Division to In-Person Proceedings (July 13, 2020), available at ECF 28-6 at 165.


                                                 2
         Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 6 of 20


24, although landlords are required to provide an additional 30-days’ notice before beginning

eviction proceedings. See id. §§ 9057(e), 9058(c).

       B. The City Passes Legislation to Ensure Residents Remain in their Homes and
          Small Businesses Stay in Business During the COVID-19 Crisis

       To ensure residents can remain in their homes, and small businesses stay in business, the

City considered and enacted several new pieces of legislation (collectively, the “Emergency

Housing Bills”). See, e.g., Am. Compl., Ex. A at 3 ¶ 20. These Bills amended the City’s Fair

Housing Ordinance to establish several time-limited protections for tenants affected by the

COVID-19 pandemic and additional remedies for tenants whose landlords threaten or actually

evict tenants outside of the required court process. See Am. Compl., Exs. A-E. The challenged

provisions all expire in less than a year, and all eviction limitations provide an exception for

evictions that are necessary to prevent an imminent threat of harm by the person being evicted.

E.g., Phila. Code § 9-809(3), (4), (5)(b), (6)(a).4 In addition, some of the tenant protections were

limited to residential tenants who lost income due to COVID-19 and the associated closures. See

id. § 9-809(5)(b) (diversion), (6)(a) (late fees), (7)(a)-(b) (hardship repayment). City Council also

considered, but did not pass, a form of rent control in Bill 200301 (ECF 26-8 at 208).

       Bill 200295 (the “eviction moratorium”) prohibits evictions or the taking of steps in

furtherance of recovering possession of a property occupied by small business tenants that suffer

small business financial hardships, or by residential tenants (regardless of hardship) for two

months, through August 31, 2020. See Phila. Code § 9-809(3)-(4). The Bill does so by limiting

the legal bases for eviction in Philadelphia during this time period. See id.

       Bill 200302 (the “late fee waiver”) makes it unlawful for a landlord to charge or accept

the payment of late fees, interest, or similar charges from residential tenants who have

4
  The Amended Complaint attaches as exhibits versions of the Bills voted on by City Council.
The Bills have now been consolidated and codified into the Philadelphia Code (a copy of which
is included as Exhibit 1 to this Memorandum), which the City now cites for ease of reference.


                                                  3
         Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 7 of 20


experienced a COVID-19 financial hardship and who were or are late in paying rent during the

period between March 1, 2020 and May 31, 2021. See id. § 9-809(6).

       Bill 200305 (the “hardship repayment agreement requirement”) gives impacted

residential tenants the right to repay back-rent over time. Under a hardship repayment agreement,

a landlord must allow a tenant who suffered a COVID-19 financial hardship and did not timely

pay their rent before August 31, 2020 the opportunity to pay, in addition to their usual monthly

rent, an additional percentage of the back rent due, with all back due rent to be paid in full within

nine months, by May 31, 2021. See id. § 9-809(7)(a), (b)). A tenant who complies with their

hardship repayment agreement and who pays ongoing monthly rent on time after August 31,

2020 is considered current on their rent, see id. § 9-809(7)(a), (d). Landlords may still evict

tenants who fail to pay ongoing monthly rent on time after August 31, 2020 or who fail to pay

back rent as agreed if the tenant is in arrears in an amount equal to four or more monthly

payments, see id. § 9-809(7)(d)(.3)(.a)-(.b). In order to qualify for a hardship repayment

agreement, a residential tenant must submit a Certification of Hardship, as well as “documentary

evidence” of the loss of income or a certified explanation for why documentation is not

available. See id. § 9-809(7)(a)(.1)-(.2).

       Bill 200305 also requires landlords to provide advance notice to tenants of their rights

before seeking to evict them. If the landlord and tenant have not already entered into a hardship

repayment agreement, the landlord must provide a specified notice by hand delivery or certified

mail at least 30 days prior to taking steps to evict the tenant. See id. § 9-809(7)(d)(.1). The

notice must inform the tenant of the potential protections available, including hardship

repayment agreements. See id. If the notice is not provided, the landlord may not take steps to

evict the tenant for nonpayment of rent until May 31, 2021. See id. § 9-809(7)(d)-(e).

       Bill 200294 (the “diversion program”) allows Philadelphia’s Fair Housing Commission

to establish a residential-eviction diversion program. See Phila. Code § 9-809(5)(a). The

                                                  4
         Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 8 of 20


program would provide for a conciliation conference with a designated mediator and a housing

counselor to assist the tenant in connecting with available resources, such as rental assistance.

See id. § 9-809(5)(a)(.1)-(.3). Through December 31, 2020, and in addition to the other

protections, landlords are required to participate before taking steps to evict a residential tenant

who has suffered a COVID-19 financial hardship unless a conference cannot be scheduled within

thirty days of the landlord’s request (i.e., during the notice period). See id.

III.   LEGAL STANDARD

       A complaint fails to state a claim under Rule 12(b)(6) if it does not “contain sufficient

factual allegations so as to state a facially plausible claim for relief.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010). The Court must “accept all factual allegations in the complaint as

true, [and] construe the complaint in the light favorable to the plaintiff,” but “is not required to

accept legal conclusions alleged in the complaint.” Id. at 229. The question is whether the facts

alleged, even if true, fail to support the claim. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir.

1993); see also St. Croix Waterway Ass'n v. Meyer, 178 F.3d 515, 519 (8th Cir. 1999)

(“[B]ecause the Association’s complaint asserted a facial constitutional challenge, the issues

presented to the district court were questions of law and the specific facts were not relevant.”).

       In addition, when deciding a Rule 12(b)(6) motion, the Court is not limited to allegations

in the complaint and documents referenced in the complaint. The Court may also consider

matters of public record such as legislative history, judicial documents, “and published reports of

administrative bodies.” Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,

1196-97 (3d Cir. 1993); see also S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp.

Ltd., 181 F.3d 410, 426 (3d Cir. 1999).

IV.    ARGUMENT

       All Counts of the Amended Complaint fail as a matter of law under Rule 12(b)(6). First,

the Emergency Housing Bills operate only temporarily and do not relieve tenants of their

                                                   5
         Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 9 of 20


obligation to pay rent, and therefore do not substantially impair existing contracts as a matter of

law. And even if they did, they would survive Contracts Clause scrutiny because even when

considered only on the basis of Plaintiff’s complaint and public documents, they are temporary,

reasonable, and necessary measures aimed at preventing evictions and limiting the spread of

COVID-19. Second, the Bills easily survive the even more deferential rational basis review

applicable to economic and social welfare legislation under the Due Process Clause for the same

reasons. Third, HAPCO’s facial challenge under the takings clauses fails to controvert the City’s

public purpose in enacting the Bills—to the contrary, HAPCO’s complaint demonstrates the

acute need for housing protections in the midst of an ongoing pandemic. And fourth, HAPCO’s

preemption argument is foreclosed by binding Pennsylvania Supreme Court precedent.5

       A.      The Emergency Housing Bills Comply with the Contracts Clauses

       Counts 1 and 2 of the Amended Complaint seek relief under the federal and Pennsylvania

Contracts Clauses. At the outset, “[b]ecause [HAPCO] ha[s] chosen to raise [its] Contract Clause

arguments in the context of a facial challenge to the statute[s],” HAPCO must “demonstrate that

the challenged law[s] ‘could never be applied in a valid manner.’” Sanitation & Recycling

Indus., Inc. v. City of New York, 107 F.3d 985, 992 (2d Cir. 1997) (citations omitted); see Am.

Compl. ¶ 10 (stating facial posture). But HAPCO cannot make this showing because the Bills

apply to current and future leases, while the Contracts Clause only protects existing agreements,

Mabey Bridge & Shore, Inc. v. Schoch, 666 F.3d 862, 874 (3d Cir. 2012).

5
  During this Court’s July 9, 2020 hearing, Defendants explained that Plaintiff’s original
Complaint lacked sufficient allegations to establish Article III standing, citing N.J. Physicians,
Inc. v. President of U.S., 653 F.3d 234, 241 (3d Cir. 2011). Plaintiff subsequently amended their
complaint with additional standing averments. While Defendants are not challenging Plaintiff’s
standing in this Motion, we will continue to analyze Plaintiff’s standing at each stage in this
litigation, cognizant that standing, which goes to the Court’s subject matter jurisdiction, see id. at
238, “may be raised by a party, or by a court on its own initiative, at any stage in the litigation,”
Arbaugh v. Y&H Corp., 126 S. Ct. 1235, 1240 (2006) (emphasis added). See also Aug. 28, 2020
Op. at 28 n.134 (ECF 37) (finding that HAPCO has standing for the requested relief at “[that]
stage” in the litigation).


                                                  6
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 10 of 20


       HAPCO has also not identified an existing lease, but an as-applied challenge would fare

no better, because—insofar as the Bills operate only temporarily or on ancillary lease terms—

they do not “substantially” impair existing leases. Even if the Bills did, they would still be

constitutional because they are reasonable and necessary means of furthering the goals of

preventing evictions and limiting the spread of disease during the COVID-19 pandemic.

       Courts use a two-step, three-part test to evaluate Contract Clause claims: “[1] whether

the law has operated as a substantial impairment of a contractual relationship; [2] whether the

government entity, in justification, had a significant and legitimate public purpose behind the

regulation; and [3] whether the impairment is reasonable and necessary to serve this important

public purpose.’” ACRA Turf Club, LLC v. Zanzuccki, 724 F. App'x 102, 108 (3d Cir. 2018)

(citation omitted). If the law does not operate as a “substantial impairment,” the Contracts

Clause is not implicated. Troy Ltd. v. Renna, 727 F.2d 287, 297 (3d Cir. 1984).

               1. The Bills Do Not Substantially Impair Leases

       In the context here, there is no substantial impairment. Under the first prong, courts

“determine whether there has been a substantial impairment of a contractual relationship by

inquiring whether legitimate expectations of the plaintiffs have been substantially thwarted.”

Transp. Workers Union of Am., Local 290 v. SEPTA, 145 F.3d 619, 622 (3d Cir. 1998). In

determining what expectations were legitimate and whether any impairment is substantial, the

court “consider[s] whether the industry the complaining party has entered has been regulated in

the past.” Energy Reserves Grp., Inc. v. Kan. Power & Light Co., 103 S. Ct. 697, 706 (1983)).

“When a party enters an industry that is regulated in a particular manner, it is entering subject to

further legislation in the area, and changes in the regulation that may affect its contractual

relationships are foreseeable.” Am. Exp. Travel Related Servs., Inc. v. Sidamon-Eristoff, 669 F.3d

359, 369 (3d Cir. 2012) (citing Energy Reserves, 103 S. Ct. at 704).



                                                  7
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 11 of 20


       The Amended Complaint alleges that the Bills violate the Contract Clause in five ways:

by (a) temporarily limiting evictions; (b) waiving late fees and interest on back rent for

qualifying tenants; (c) requiring participation in an eviction diversion program before evicting

qualifying tenants; (d) requiring landlords to allow qualifying tenants to repay back rent over

time; and (e) requiring landlords to provide advance notice of tenants’ rights and eviction. Am.

Compl. ¶¶ 58-59. But these claims misconstrue the Bills and fail to identity a legitimate

expectation that is thwarted in this highly regulated field.

       The landlord-tenant relationship is and has long been subject to extensive regulation,

including in Philadelphia. C.f. Yee v. City of Escondido, 503 U.S. 519, 528–29 (1992) (listing

existing landlord-tenant regulations that did not constitute compensable takings). Pennsylvania’s

Landlord and Tenant Act of 1951 imposes certain notice and procedural requirements on

evictions as well as limitations on security deposits that can be maintained and interest that may

be charged for past due rent. See 68 P.S. §§ 250.101 et seq. Late-performance penalty provisions

in contracts, such as leases, are also disfavored under Pennsylvania law. Cf. Holt’s Cigar Co. v.

222 Liberty Assoc., 591 A.2d 743, 749 (Pa. Super. Ct. 1991) (penalties only allowed if

reasonable estimate of actual damages). State court rules already permit the Court to allow

tenants to make “payment of a judgment in installments, over a period not to exceed twelve (12)

months.” See Pa. R. Philadelphia Mun. Ct. R.C.P. 123(a). And in addition to the Bills at issue,

the City regulates landlords specifically in several ways, including penalizing self-help evictions,

requiring landlord registration, and requiring “good cause” for evictions of month-to-month

tenants. See Phila. Code. ch. 9-800. The City’s Fair Housing Ordinance, Chapter 9-800, dates

back to the 1950s. Similarly, longstanding Pennsylvania case law acknowledges that the City

previously has and may in the future limit the legal bases for eviction, particularly in an

emergency. See Warren v. City of Philadelphia, 115 A.2d 218 (Pa. 1955).



                                                  8
         Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 12 of 20


        While most of the provisions HAPCO faults adjust the timing of a landlord’s remedies,

none relieve tenants of their basic obligation to pay the current rent due or prevent landlords

from ultimately recovering back rent due. The eviction moratorium expires after two months.

See Phila. Code § 9-809(1)(b), (3)-(4). Hardship repayment plans maintain tenants’ obligation to

pay rent for past months and merely allow qualifying tenants whose income has declined the

option to do so over a period of months along with currently due rent. See Phila. Code § 9-

809(7)(b), (d). The notice provision simply adds additional time and information that must be

provided to tenants complementing the existing notice periods in the eviction process. Compare

id., with 68 P.S. §§ 250.501(b) (requiring ten, fifteen, or thirty-days notice); see also Phila. Code

§ 9-804(12) (requiring thirty-days notice prior to good-cause eviction). The diversion program

does not change any lease provision but rather requires the landlord’s participation in a City

program during the thirty-day notice period. See Phila. Code § 9-809(5)(b)(.2). And as for late

fees or interest, they have also explicitly been subject to substantial limits and modification

under state law. See, e.g., 68 P.S. §§ 250.301 (interest on back rent limited to “legal rate” and

only “if deemed equitable” (emphasis added)); Holt’s Cigar, 591 A.2d at 749.

        In light of the many laws governing the landlord-tenant relationship, a landlord enters the

industry “subject to further legislation in the area, and changes in the regulation that may affect

its contractual relationships are foreseeable.” Am. Exp. Travel, 669 F.3d at 369; see also DePaul

v. Kauffman, 272 A.2d 500, 507 (Pa. 1971) (“In light of the paramount public interest in safe and

decent housing, the landlord’s pre-existing duty to comply with housing code standards, and the

fact that in most instances there will be no permanent rent loss, we do not consider the Act to be

an unconstitutional impairment of contract obligations.”). As a result and as a matter of law, laws

like the Emergency Housing Bills that impose modest limitations on the landlord-tenant

relationship but maintain the obligation to pay rent do not constitute “substantial” impairments of

all leases.

                                                  9
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 13 of 20


               2. Preventing Evictions and Protecting Public Health Are Public Purposes

       Even if any impairment could be deemed “substantial,” the City has acted in furtherance

of a legitimate public purpose. Energy Reserves, 103 S. Ct. at 705. “A legitimate public purpose

is one aimed at remedying a broad and general social or economic problem; it need not be

addressed to an emergency or temporary situation.” United Steel Paper & Forestry Rubber Mfg.

Allied Indus. & Serv. Workers Int’l Union AFL- CIO-CLC v. Virgin Islands, 842 F.3d 201, 211

(3d Cir. 2016) (citation omitted). As a matter of law, providing eviction or foreclosure relief to a

broad group such as renters or homeowners during times of economic distress is a classic public

purpose not for the advantage of particular individuals. See, e.g., Home Bldg. & Loan Ass'n v.

Blaisdell, 54 S. Ct. 231, 242 (1934); Marcus Brown Holding Co. v. Feldman, 41 S. Ct. 465, 466

(1921); Troy Ltd., 727 F.2d at 298. So is protecting public health by preventing the spread of

deadly, communicable diseases. Cf., e.g., S. Bay United Pentecostal Church v. Newsom, 140 S.

Ct. 1613 (2020) (Roberts, C.J., concurring); Jacobson v. Massachusetts, 197 U.S. 11 (1905). In

this case, the City acted to protect City residents in general and tenants in particular from

COVID-19’s public health and economic consequences by “ensur[ing] residents are able to

remain in their homes, and small businesses are able to stay in business.” E.g., Am. Compl., Ex.

A 2, 3-4 ¶¶ 1-5, 20.

               3. The Bills Are Reasonable and Necessary to Prevent Evictions and Protect
                  Public Health

       At the third step of the Contracts Clause analysis, if a law imposes a substantial

impairment but serves a public purpose, it is constitutional if the means chosen are reasonable

and necessary, for instance by making measures temporary or tailoring their protections to

impacted groups. See Energy Reserves, 103 S.Ct. at 708; Troy Limited, 727 F.2d at 291, 298.

When, as here, the government is not a contracting party, “courts properly defer to legislative

judgment as to the necessity and reasonableness of a particular measure,” as “is customary in


                                                 10
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 14 of 20


reviewing economic and social regulation.” Energy Reserves, 103 S.Ct. at 705–06 (citation

omitted); see also Block v. Hirsh, 41 S. Ct. 458, 460 (1921).

       Here, the provisions of the Emergency Housing Bills are reasonable and necessary to

keep tenants in their homes and small businesses afloat. Each challenged provision is temporary,

each allows evictions where harm is imminent, and most are limited to tenants who have lost

income due to the COVID-19 pandemic. See, e.g., Phila. Code § 9-809(6)(a) (prohibiting late

fees for residential tenants who experience a COVID-19 financial hardship only). Rather than

requiring landlords to “bear all of the financial burden,” Am. Compl. ¶ 63, the Bills spread the

income shocks experienced directly by tenants who lost jobs or business as a result of COVID-

19 or the related shut-down orders over a broader segment of society that includes landlords.

       Further, without these measures, some tenants might face eviction for failure to pay rent

as a result of lost income due to the pandemic. Others might be afraid of the effect of an eviction

on their credit, overwhelmed by paying back rent—with compounding interest and late fees—all

at once, or conclude that it is not worth fighting an eviction notice, and decide to voluntarily

vacate. City Council could reasonably infer a connection between evictions—in which people

cannot stay home, must move around in close contact, and often end up living with other people

or in shelters—and COVID-19.6 As Chief Justice Roberts recently explained, “When [politically

accountable] officials “undertake[] to act in areas fraught with medical and scientific

uncertainties,” their latitude “must be especially broad.” S. Bay United, 140 S. Ct. at 1613.

       Thus, the City’s temporary measures represent reasonable judgments about what was and

is necessary to limit evictions during this tumultuous time. Particularly given the deference to


6
  See, e.g., Order of the Governor of the Commonwealth of Pennsylvania for Staying the Notice
Requirements for Certain Actions Related to the Dispossession of Property (May 7, 2020),
available at ECF 28-6 at 46 (noting displacement of individuals from their homes “constitutes a
public health danger to the Commonwealth in the form of unnecessary movement that increases
the risk of community spread of COVID-19”), cited in Am. Compl. ¶ 28.


                                                 11
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 15 of 20


which the City’s reasonableness and necessity judgments are entitled, each provision of the Bills

satisfies the limited demands of the Contracts Clauses.

       B.      The Bills Satisfy Rational Basis Review Under Substantive Due Process

       In Counts Six and Seven, HAPCO also contends that the provisions of the Emergency

Housing Bills violate landlords’ substantive due process rights7 under the federal and

Pennsylvania constitutions. Because the Emergency Housing Bills pass muster under the

Contracts Clause, and because scrutiny under the Contracts Clause, deferential as it is, is still

more exacting than the rational basis scrutiny applicable here, the Bills also necessarily satisfy

rational basis review. See Am. Exp. Travel, 669 F.3d at 369 (noting Contracts Clause “review of

legislative judgment is more exacting than the rational basis standard applied in the due process

analysis” (citing Pension Benefit Guar. Corp. v. R.A. Gray & Co., 467 U.S. 717, 733 (1984)); see

also Am. Compl. ¶¶ 121, 125, 132 (applying rational basis test).

       C.      HAPCO Has Not Properly Pled a Facial Takings Challenge

       In Counts Three and Four, HAPCO brings a facial challenge to the diversion program,

eviction moratorium, notice, and hardship repayment provisions of the Emergency Housing Bills

under the Takings Clauses of the Fifth and Fourteenth Amendments and the Pennsylvania

Constitution. See Am. Cmpl. ¶¶ 10, 85. But HAPCO’s takings challenge fails as a matter of law.

       A facial challenge under the Takings Clause “attacks the ‘underlying validity’ of a law or

regulation” on the theory that “‘[n]o amount of compensation can authorize a taking rooted in a

facially invalid law.’” Knick v. Twp. of Scott (Knick I), 862 F.3d 310, 324–25 (3d Cir. 2017)

(quoting Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 543 (2005)), vacated and remanded on

other grounds, Knick v. Twp. of Scott (Knick II), 139 S. Ct. 2162 (2019). The only issue on a

facial challenge under the Takings Clause—as opposed to the Due Process Clause, see supra

7
 Although “procedural due process,” Am. Compl. ¶ 124, is briefly referenced, that claim is not
properly pled as there is no identification of what process was due but allegedly not provided.


                                                 12
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 16 of 20


Part IV.B—is “for lacking a public purpose.” Knick I, 862 F.3d at 326. By contrast, an as-

applied challenge seeks monetary compensation for government interference with property rights

that rises above a certain threshold. See Lingle, 544 U.S. at 536.

       Rather than seeking “just compensation,” HAPCO seeks a declaration that the Bills are

“unconstitutional on [their] face,” Am. Compl. ¶ 10.8 Because HAPCO brings a facial challenge,

the only issue is whether the various provisions in the Emergency Housing Bills have a public

purpose. But HAPCO has not pled an invalid purpose, and as discussed above in Sections

IV.A.2 and IV.B, the Bills easily satisfy rational basis and the purpose requirement of the

Contracts Clause analysis. See Hawaii Hous. Auth. v. Midkiff, 104 S. Ct. 2321, 2329 (1984)

(“The ‘public use’ requirement [of the Takings Clause] is thus coterminous with the scope of a

sovereign’s police powers.”). HAPCO’s facial challenge fails to state a takings claim.

       D.      Warren Establishes the Bills Are Not Preempted by the Landlord-Tenant Act

       The Pennsylvania Supreme Court has expressly held that the City of Philadelphia has the

legal authority to limit the basis for eviction, require landlords to provide additional notice prior

to eviction, and impose limits on the rent a landlord can charge. See Warren v. City of

Philadelphia, 115 A.2d 218 (Pa. 1955). Approximately 65 years ago, in a strikingly similar case,

the Pennsylvania Supreme Court rejected the claim HAPCO makes today—that the City’s

imposition of eviction and rent controls is preempted by the Pennsylvania Landlord and Tenant

Act of 1951 (the “Landlord-Tenant Act”), 68 P.S. §§ 250.101 et seq. Because the Court in

Warren held that the Landlord-Tenant Act did not preempt Philadelphia’s regulation of landlord-

tenant relations and evictions, HAPCO’s preemption claim in Count V fails.


8
  Nor could HAPCO seek compensation in this lawsuit, as it has not alleged that it itself has any
property, i.e., a lease, that has allegedly been taken. Even then, because the Bills do not remove
the obligation to pay rent, a landlord could not plausibly maintain that the Bills deprive them of
all economically viable use of their property. See, e.g., Elmsford Apartment Assocs., LLC v.
Cuomo, No. 20-CV-4062 (CM), 2020 WL 3498456, at *9 (S.D.N.Y. June 29, 2020).


                                                  13
          Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 17 of 20


         According to the Amended Complaint, the Bills are preempted under the doctrine of

conflict preemption because each one “contradicts, contravenes, or is inconsistent” with the

Landlord-Tenant Act. Am. Compl. ¶¶ 102-103 (quoting Holt's Cigar, 10 A.3d at 907). HAPCO

alleges that the Bills conflict with the Act because they “strip landlords of” the “absolute right to

seek repossession of their property” provided by the Act. Id. ¶¶ 105-106. But the Pennsylvania

Supreme Court has held that the Landlord-Tenant Act does not regulate the substantive legal

bases for eviction, making clear that the examples provided are merely illustrative not regulatory.

In 1955, the City of Philadelphia passed an ordinance in response to a housing emergency that

provided for rent control, required notice before eviction, and limited the legal bases for eviction.

See Warren, 115 A.2d at 219 n.1. In particular, the ordinance expressly prohibited eviction on

the ground that the lease had ended and required several additional types of notice prior to

eviction. See id. (providing “evictions shall not be had unless ‘(1) The tenant has violated a

substantial obligation of his tenancy other than the obligation to surrender possession”

(emphasis added)). Landlords challenged the ordinance, in part, on the ground that it was

preempted by the Landlord-Tenant Act. See id. at 221. The Court held that the Landlord-Tenant

Act “sets up the procedure whereby a landlord may repossess premises if he has a right to evict

the tenant. The substantive law as to when he has a right to evict is not touched upon. The

Landlord and Tenant Act is not an exercise of police powers by the state, and hence is not in

derogation of the police power of the city.” Id. (emphasis in original).

         Contrary to HAPCO’s claims, there are no conflicts here. The Bills do not change the

applicable procedure under the Act, but temporarily limit what circumstances may legally

constitute default in Philadelphia during the relevant period. See, e.g., Phila. Code § 9-809(3)

(evictions limited to imminent harm).9 Under Warren, the City is free to limit the circumstances


9
    The diversion program authorized by Bill 200294 is even more benign. While the Bill makes it

                                                 14
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 18 of 20


“when [a landlord] has a right to evict.” 115 A.2d at 221. Just as the City in 1955 could impose

limitations on rent, require additional notice prior to eviction, and prohibit eviction at the end of

a lease term, the City can now, subject to the constitutional constraints discussed above,

temporarily limit evictions to cases of imminent harm. Without a legal basis for eviction, a

landlord has no cause to issue a notice to quit or file an eviction complaint in the first place.

       HAPCO also claims the Bills prohibit collecting rent, late fees, and interest during the

COVID-19 emergency period. Am. Compl. ¶ 112. But no provision imposes any limit on

landlords’ ability to seek and collect monthly rent if due, as HAPCO elsewhere acknowledges.

See id. ¶ 86 (“the Act purports to allow owners to recover rent at some later date”). And the late

fee and interest waiver provision is consistent with the Act. The Act provides that “interest . . .

may be allowed if deemed equitable, ” 68 P.S. § 250.301 (emphasis added), but the Act does not

require that interest be awarded or mention late fees at all.10 Moreover, the waiver provision is

limited to those tenants who have lost income due to COVID-19, consistent with the Act’s

implicit provision that interest is not available where it would be not be “equitable.”

       Because the Bills do not conflict with the Landlord-Tenant Act as interpreted by Warren,

the Act does not preempt them.

V.     CONCLUSION

       For all of the foregoing reasons, the Complaint should be dismissed with prejudice.




unlawful, absent imminent harm, to begin eviction proceedings within thirty days without
participating in a conciliation conference if scheduled, the Bill itself does not change the eviction
procedure. Instead, it builds on the thirty-day notice provision of Bill 200305, which does limit
the legal basis for eviction. As discussed above, that is permissible under Warren.
10
  Similarly, HAPCO’s passing reference to confession-of-judgment provisions in leases being
voided by the Bills also does not raise a preemption issue. See Am. Compl. ¶¶ 110-111. The
Landlord-Tenant Act does not provide for confession of judgment; it merely clarifies that the Act
does not abolish that procedure if elsewhere authorized. See 68 P.S. § 250.511.


                                                  15
       Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 19 of 20


                             Respectfully submitted,

                             CITY OF PHILADELPHIA LAW DEPARTMENT
                             MARCEL S. PRATT, CITY SOLICITOR


Dated: August 28, 2020              /s/ Eleanor N. Ewing
                                    ELEANOR N. EWING (PA ID No. 28226)
                                    Chief Deputy City Solicitor
                                    BENJAMIN H. FIELD (PA ID No. 204569)
                                    Divisional Deputy City Solicitor
                                    LYDIA FURST (PA ID No. 307450)
                                    Deputy City Solicitor
                                    MICHAEL PFAUTZ (PA ID No. 325323)
                                    Assistant City Solicitor
                                    Affirmative & Special Litigation
                                    CITY OF PHILADELPHIA LAW DEPARTMENT
                                    1515 Arch Street, 15th Floor
                                    Philadelphia, PA 19102
                                    Phone: (215) 683-5014
                                    Counsel for Defendants




                                      16
        Case 2:20-cv-03300-CMR Document 39 Filed 08/28/20 Page 20 of 20




                                CERTIFICATE OF SERVICE

       I, Michael Pfautz, hereby certify that on August 28, 2020, I caused a true and correct copy

of the foregoing Defendants’ Motion to Dismiss and accompanying Memorandum of Law and

Exhibit to be served via CM/ECF filing upon counsel for all parties.



                                             /s/ Michael Pfautz
                                             Michael Pfautz, Assistant City Solicitor


Dated: August 28, 2020
